Citation Nr: 0817435	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  05-14 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Vocational Rehabilitation and 
Employment Division in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an extension of the period of eligibility for 
vocational rehabilitation services


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The veteran served on active duty from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs (VA) Vocational Rehabilitation 
and Employment Division (VR&E) in Pittsburgh, Pennsylvania, 
which determined that the veteran successfully completed his 
vocational rehabilitation and employment program and no more 
benefits were forthcoming.

The record raises the issues of entitlement to increased 
ratings for a vision disorder and hemorrhoids.  These issues 
were raised after the term being addressed in this decision, 
however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.  
 

FINDINGS OF FACT

1. The veteran has been rehabilitated to the point of 
employability.

2. The veteran has secured employment as a teacher.  The 
occupation for which training was provided, and the skills 
which the veteran developed in training for an occupation in 
which he is employed are adequate to maintain employment in 
that field.  

3.  The appellant's service-connected disabilities have not 
worsened to the extent that he is unable to perform the 
duties of the occupation for which he has been trained.  

4.  The occupation in which the veteran completed training 
has not been found to be unsuitable due to the veteran's 
abilities and employment handicap.

5.  The veteran has been afforded 48 months of entitlement.


CONCLUSION OF LAW

The criteria for eligibility for an extension of the period 
of eligibility for vocational rehabilitation services have 
not been met.  38 C.F.R. §§ 21.44, 21.78 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) are inapplicable to this claim.  Barger v. 
Principi, 16 Vet. App. 132 (2002).  The VCAA, with its 
expanded duties, is applicable to Title 38, United States 
Code, Chapter 51.  The statute at issue in this matter is 
found in Chapter 31.

Analysis

A veteran having basic entitlement may be provided a program 
of rehabilitative services during the twelve-year period 
following discharge. The beginning date of the twelve-year 
period is the day of the veteran's discharge or release from 
his or her last period of active military, naval, or air 
service and the ending date is twelve years from the 
discharge or release date, unless the beginning date is 
deferred or the ending date is deferred or extended as 
provided in 38 C.F.R. §§ 21.42, 21.44, and 21.45.  38 C.F.R. 
§ 21.41 (2007).

The provisions of 38 C.F.R. § 21.44(a), provides for an 
extension of the period of eligibility when the veteran has 
not previously been rehabilitated to the point of 
employability.

The provisions of 38 C.F.R. § 21.44(b), provides for an 
extension of the period of eligibility when the veteran was 
previously declared rehabilitated to the point of 
employability, but either (1) The veteran's service-connected 
disability or disabilities have worsened to the extent that 
he is unable to perform the duties of the occupation in which 
he is trained, or in a related occupation; or (2) The 
occupation in which the veteran was rehabilitated to the 
point of employability is not presently suitable in view of 
the veteran's current employment handicap and capabilities 
or; (3) Occupational requirements have changed and additional 
services are needed to help the veteran continue in the 
occupation in which he was trained or in a related field.

Service connection is in effect for hemorrhoids, evaluated as 
20 percent disabling; and impaired vision, evaluated as 
noncompensable. The combined schedular evaluation is 20 
percent.

The record reflects that the veteran was previously provided 
benefits under the Montgomery GI Bill for a period of 36 
months and 15 days. 

He was initially denied Chapter 31 benefits as he possessed 
bachelors, masters and doctorate degrees in sociology and it 
had been determined that his employment handicap had been 
overcome by his training.  He was notified of this 
determination in October 2000. 

The veteran appealed, submitting evidence substantiating that 
in order to be employable as a college professor in Israel 
where he currently resided, he was required to complete 
specific additional training.

Chapter 31 benefits were granted on June 15, 2001 and an 
employment plan was developed for him to obtain a Master's 
degree in Jewish Studies/ Jewish Education through the Touro 
College of New York, Jerusalem Campus.  He has requested 
additional benefits though August 2002.  These additional 
benefits were denied as his period of eligibility expired on 
January 19, 2002.

In an April 2003 VA letter the appellant was notified that he 
had completed the Vocational Rehabilitation and Employment 
program.  He was formally declared to be rehabilitated as he 
had been determined to have successfully maintained 
employment for at least 60 days after completing his degree 
as a teacher.  The letter also notified him that he was no 
longer entitled to benefits under his rehabilitation plan.

In December 2003 the veteran appealed the cut off date of 
January 19, 2002.  He noted that under his vocational 
rehabilitation plan dated May 3, 2002 his start date was 
October 2002 (sic), and the date of completion was in August 
2002.  He requested additional subsistence allowance from 
January 19, 2002 to August 2002.

A review of the records reveals that prior to applying for 
Chapter 31 benefits in 2001, the veteran had previously 
completed 36 months and 15 days under the GI Bill. This left 
him an unused balance of 11 months and 15 days of benefits 
under Chapter 31.

The approved veteran's rehabilitation plan granted him 
reimbursement of benefits including the cost of tuition, 
books, supplies, and subsistence allowance beginning on 
October 22, 2000 through January 19, 2002.   

VA has determined that the veteran's employment handicap had 
been overcome by his training.  The veteran has been provided 
the maximum 48 months benefits under of Chapter 31. He 
received a master's degree from Touro College, in Jerusalem.  
While he did not complete his schooling until August 2002, 
his eligibility for vocational rehabilitation expired in 
January 2002.  

In April 2003 VA determined that the veteran was employed in 
his chosen profession as a teacher.  His impairment of 
employability results partially from his service-connected 
hemorrhoids and visual impairments.  The record does not, 
however, establish an obvious exacerbation of his 
disabilities (both service-connected and nonservice-
connected). It is noted that the veteran held doctorate, 
masters, and bachelor's degrees in sociology.  He has now 
earned an additional masters degree in Jewish studies.  These 
are all very marketable degrees, and would be more than 
suitable for his disabilities. Thus, a handicap to employment 
does not exist.

The issue in this case is whether the veteran qualifies for 
an exception under 38 C.F.R. § 21.44. Initially, the Board 
notes that the veteran has been rehabilitated to the point of 
employability. Thus, he does not meet the criterion set forth 
in 38 C.F.R. § 21.44(a).  

The Board also finds that he does not meet the criteria for a 
retroactive extension of Chapter 31 benefits under 38 C.F.R. 
§ 21.44(b). There is no clinical evidence in the record 
demonstrating that the veteran's service-connected 
disabilities have worsened to the extent that he is unable to 
perform the duties of the occupation for which he was 
trained. 

The evidence fails to show that the occupation in which the 
veteran was rehabilitated is not suitable in light of his 
current employment handicap and capabilities.  Finally, the 
veteran has not submitted any evidence that demonstrates that 
the occupational requirements have changed in the field in 
which he was trained or in a related field.  Accordingly, the 
Board finds that the veteran has not met the criteria for an 
exception set forth in 38 C.F.R. § 21.44.

Assuming the veteran has already exhausted 48 months of 
entitlement, 38 C.F.R. § 21.78 permits VA to grant vocational 
rehabilitation benefits under Chapter 31 in excess of the 
basic 48-month period of entitlement under certain 
circumstances.

A rehabilitation program for a veteran with an employment 
handicap may only be extended beyond 48 months when: (1) The 
veteran previously completed training for a suitable 
occupation but the veteran's service-connected disability has 
worsened to the point that he is unable to perform the duties 
of the occupation for which training had been provided, and a 
period of training in the same of a different field is 
required; (2) The occupation in which the veteran previously 
completed training is found to be unsuitable because of the 
veteran's abilities and employment handicap; (3) The veteran 
previously used education benefit entitlement under other 
programs administered by VA, and the additional period of 
assistance to be provided under Chapter 31 which the veteran 
needs to become employable will result in more than 48 months 
being used under all VA education programs, under these 
conditions the number of months necessary to complete the 
program may be authorized under Chapter 31, provided that the 
length of the extension will not result in authorization of 
more than 48 months under Chapter 31 alone; (4) A veteran in 
an approved Chapter 31 program has elected payment of 
benefits at the Chapter 30 educational assistance rate; (5) 
The assistance to be provided in excess of 48 months consists 
only of a period of employment assistance. 38 C.F.R. § 
21.78(b).

With respect to 38 C.F.R. § 21.78(c), the Board notes that 
the veteran has not been found to have a serious employment 
handicap.  VA regulations define a "serious employment 
handicap" as a significant impairment of a veteran's ability 
to prepare for, obtain or retain employment consistent with 
such veteran's abilities, aptitudes, and interests.  38 
C.F.R. § 21.52(b).  As noted, the veteran is employed in the 
field of teaching.  Accordingly, these provisions are 
inapplicable to the veteran.

The Board acknowledges that the extension requested is not 
lengthy, nor are the monies requested extraordinary for the 
term of instruction in question.  Yet, the Board has no 
authority to consider the "fairness" of the laws which it 
is legally bound to apply.  Simply put, the Board does not 
have the authority to grant equitable relief.  Darrow v. 
Derwinski, 2 Vet. App. 303 (1992). 

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine. 
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal. See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

An extension of the period of eligibility for vocational 
rehabilitation services is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


